Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146478                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146478
                                                                    COA: 307758
                                                                    St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  _____________________________________/

          On order of the Court, in conformity with the mandate of the Supreme Court of the
  United States, we REVERSE the November 15, 2012 judgment of the Court of Appeals,
  we VACATE the defendant’s sentence for first-degree murder, and we REMAND this
  case to the St. Clair Circuit Court for resentencing on that conviction pursuant to MCL
  769.25 and MCL 769.25a. See Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718; 193
L. Ed. 2d 599 (2016), and Miller v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407
  (2012). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2016
           t0414
                                                                               Clerk